Citation Nr: 1630641	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post rupture, left Achilles' tendon, with limitation of motion and surgical ulcer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from August 1977 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent rating assigned to the service-connected status post rupture, left Achilles' tendon, with limitation of motion and surgical ulcer.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript is of record.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The service-connected status post rupture, left Achilles' tendon, with limitation of motion and surgical ulcer, is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5310, which provides the rating criteria for muscle injuries affecting Group X of the foot and leg, and 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides the rating criteria for other foot injuries.  This disability was last evaluated almost three years ago in September 2013, when VA scars and ankle conditions Disability Benefits Questionnaires (DBQs) were conducted.  Given the length of time that has passed since this disability was last evaluated, the Veteran's May 2016 testimony that his condition has worsened since those examinations, and the fact that a VA muscle examination was not conducted in September 2013, remand is needed to obtain contemporaneous examinations that ascertain the current severity of the Veteran's disability.  Updated VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2013.

2.  Schedule the Veteran for VA ankle, scar, and muscle examinations to determine the current severity of the service-connected status post rupture, left Achilles' tendon, with limitation of motion and surgical ulcer.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the disability should be identified.  

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




